Title: Enclosure: Proposal for Frontier Forts, 9 November 1756
From: Washington, George
To: 


 
[c.9 November 1756]

A Plan of the number of Forts, and strength necessary to each, extending entirely across our Frontiers, from South to north.

               
                  Names of theforts, or personsCommandg in ’em.
                  On what watersplaced
                  Distance from eachother in miles
                  No. of menGarrisoning each
               
               
                  Capt. Harris
                  Mayo
                  
                  20
               
               
                  Galloway
                  Smith’s-river
                  15 miles
                  20
               
               
                  Terry
                  Black-water
                  26
                  20
               
               
                  Hogg
                  Roanoke
                  26
                  150
               
               
                  Not built
                  Do at Bryants [William Bryan]
                  18
                  50
               
               
                  Fort William
                  Catawba Bra. of Jas river
                  18
                  75
               
               
                  Not built
                  Craiks-Creek, Br. of do
                  15
                  40
               
               
                  Dickensons
                  Jackson’s-river
                  18
                  250
               
               
                  Brakenridge
                  Do
                  16
                  40
               
               
                  Fort Dinwiddie
                  Do
                  14
                  100
               
               
                  Christy
                  Do
                  15
                  40
               
               
                  Between this & Trout Rock, not yet built
                  
                  18
                  50
               
               
                  Trout-Rock not bu.
                  So. Branch
                  15
                  75
               
               
                  Upper Settlement
                  Do
                  20
                  60
               
               
                  Fort Defiance
                  Do
                  20
                  60
               
               
                  Fort Pleasant
                  Do
                  20
                  60
               
               
                  Fort at Cockes’s
                  Patt. Creek
                  20
                  500
               
               
                  Fort at Ashby’s
                  Do
                  12
                  60
               
               
                  Fort at Parkers
                  So. Branch
                  10
                  30
               
               
                  Enocks, not built
                  Cacapehon
                  15
                  75
               
               
                  Maidstone
                  Potomack
                  30
                  125
               
               
                  Winchester
                  
                  
                  100
               
               
                  
                  
                  
                  
                  Total 2,000
               
            

This plan is calculated upon the most moderate and easy terms for sparing the Country expences, and I believe with tolerable justness may answer the design of protecting the inhabitants. It may be objected, that the distance between some of the forts is too small; in answer to which I must observe, they are generally fixed upon the heads of creeks, &c. extending towards the alleghany mountains, with almost inaccessible mountains between them, and are placed in the most commodious manner for securing the inhabitants of such waters. Some Garrisons are larger than others, according as they cover a thick or thin Settlement. The fort at Vass’s, (which Capt. Hogg is now building) is in a much exposed gap, subject to the inroads of the southern Indians, and in a manner covers the greatest part of Bedford & Hallifax—Dickensons is situated for the defence of a once numerous & fertile Settlement, on the Bull Cow & calf-pastures; and lies directly in the Shawnese path to Ohio, and must be a place of rendezvous, if an Expedition is conducted against the Ohio Indians below Du Quesne. The Garrisons on the potomack-waters, are yet larger than any; because an invasion is most to be dreaded on this Quarter.
It will be seen Fort Cumberland is not mentioned in this plan. If we act only on the defensive (a System on which this plan is founded) I think it employs a large garrison to very little advantage to Virginia: If we act offensively, it may be of infinite use, if properly fortified; and the Garrison at Cockes’s, will then only consist of about 50 or 60, as the rest may be removed to Fort Cumberland.
